Citation Nr: 0740708	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid an attendance of another person.

2.  Entitlement to special monthly pension on the basis of 
being housebound.
	

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history 

Aid and attendance

In the July 2004 rating decision, special monthly pension 
based on the need for regular aid and attendance of another 
person was denied.  The veteran disagreed with that decision, 
and the RO issued a statement of the case (SOC) as to that 
issue in March 2005.  The veteran perfected an appeal of that 
denial later that month.

Housebound

In the July 2004 rating decision, special monthly pension on 
the basis of being housebound was denied.  The RO denied the 
claim on the basis that the veteran's disabilities did not 
meet the schedular criteria for special monthly pension 
housebound benefits.  The veteran filed a timely Notice of 
Disagreement (NOD) as to that determination.  In a March 2005 
rating decision, the RO determined that based on demonstrated 
disability the veteran was entitled to an increased rate of 
pension by reason of being housebound effective April 24, 
2004.  However, the RO further determined that the veteran's 
countable income exceeded the maximum annual pension rate for 
a housebound veteran.  The RO did not issue a SOC as to this 
issue. 

The RO has denied the veteran's claim of entitlement to a 
special monthly pension on the basis of being housebound.  As 
noted above, the initial denial was based on a perceived lack 
of qualifying disability; later, the RO found that such 
disability existed and instead denied that claim on a new 
basis - excessive income.  The Board finds that the veteran's 
NOD in essence expressed disagreement as to the RO's denial 
of special monthly pension based on housebound status, 
regardless of the theory employed by the RO.  Therefore, this 
issue remains pending.  The RO did not issue a statement of 
the case (SOC) on the issue of whether the veteran's income 
is excessive for the purpose of entitlement to special 
monthly pension on the basis of being housebound.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

In a March 2006 statement, the veteran raised the issue of 
service connection for post-traumatic stress disorder (PTSD).  
This matter is referred to the RO for appropriate action.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further procedural and 
evidentiary development.

1.  Entitlement to special monthly pension based on the need 
for regular aid an attendance of another person.

The veteran was examined for pension purposes in June 2004.  
In his March 2005 substantive appeal [VA Form 9], the veteran 
reported that he recently had a heart attack.  In an October 
2007 informal hearing presentation, the veteran's 
representative alleged that the veteran's disabilities had 
probably worsened.  



The Board believes that under the circumstances here 
presented, a current medical examination for the veteran's 
pension claim is necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

2.  Entitlement to special monthly pension on the basis of 
being housebound.

As noted above in the Introduction, the veteran filed a NOD 
as to the RO's denial of special monthly pension on the basis 
of being housebound.  The filing of a NOD initiates the 
appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995).  The RO has not yet issued a SOC as to the issue 
of whether the veteran's income is excessive for the purpose 
of entitlement to special monthly pension on the basis of 
being housebound.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that in 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to direct that a SOC 
be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA medical examination.  The examiner 
should provide an opinion as to whether 
it is as likely as not that the 
veteran's disabilities incapacitate him 
to such an extent that he is unable to 
care for himself without the regular 
assistance of another person.  The 
examiner should comment on whether the 
veteran's disabilities prevent him from 
dressing himself, keeping himself 
ordinarily clean and presentable, 
feeding himself, attending to the wants 
of nature, or protecting himself from 
the hazards incident to his daily 
environment.  A report of the 
examination should be prepared and 
associated with the claims folder.

2.	After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue of 
entitlement to special monthly pension 
based on the need for regular aid an 
attendance of another person.  If the 
decision remains unfavorable to the 
veteran, a supplemental statement of 
the case (SSOC) should be prepared.  
The veteran and his representative 
should be provided with the SSOC and 
an appropriate period of time should 
be allowed for response.  

3.	VBA must issue a SOC pertaining to the 
issue of whether the veteran's income 
is excessive for the purpose of 
entitlement to special monthly pension 
on the basis of being housebound.  The 
veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



